PER CURIAM
Plaintiff appeals from an “Order Directing Verdict in Favor of Defendant Reidt,”1 the dispositive language of which reads:
“IT IS HEREBY ORDERED AND ADJUDGED that defendant Reidt’s motion for a directed verdict is allowed and that defendant Reidt have and recover from plaintiff his costs and disbursements incurred herein and taxed at $110.00 and that execution issue therefor.”
As in City of Portland v. Carriage Inn, 296 Or 191, 673 P2d 531 (1983), the order here would lay the foundation for the entry of a judgment, not prevent it. ORS 19.010(2)(a); ORCP 70A.
Dismissed for want of an appealable order.

 The claims against all other defendants have been resolved.